OPINION — AG — ** INVESTIGATION — COUNTY COMMISSIONERS — ATTORNEY GENERAL ** THIS OPINION DEALS WITH THE ISSUES OF OUSTER PROCEEDINGS OF COUNTY OFFICERS, CRIMINAL ACTIVITY REMOVAL FROM OFFICE, PROCEDURES, NEGLECT AND PERFORMANCE OF DUTIES (COUNTY OFFICERS), GRAND JURY DUTIES, DISMISSAL, MORAL TURPITUDE, CRIMINAL PROSECUTION, PUBLIC OFFICER, DISTRICT ATTORNEY OBLIGATIONS, GOVERNORS REQUESTING THE ATTORNEY GENERAL OFFICE TO INVESTIGATION OR HANDLE INVESTIGATION CITE: 22 Ohio St. 580 [22-580], 22 Ohio St. 1181 [22-1181] 51 Ohio St. 91 [51-91], 69 Ohio St. 323 [69-323], 69 Ohio St. 327 [69-327] [69-327], ARTICLE II, SECTION 18, ARTICLE VII, SECTION 12, 51 Ohio St. 8 [51-8] (VACANCY OF OFFICE DUE TO EXPIRATION OF TERM, BREACH OF HIS BOND), 22 Ohio St. 581 [22-581] (NEGLECT OF DUTY) (ATTORNEY GENERAL)